DETAILED ACTION
1.    This office action is in response to communication filed on 4/22/2021.
2.    Claims 1 and 3-18 are being considered on the merits.
Notice of Pre-AIA  or AIA  Status
3.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
4.    Claims 1 and 3-18 are allowed.
5.    The following is a statement of reasons for the indication of allowable subject matter:
a.    Novotny (US 20200374343 Al) discloses a blockchain storing a hash of an identifier, which is compared to against a hash to determine whether or not to send an authorization key.
b.    Lee (US 20160021635 Al) discloses computing a device specific session key using HMAC or SHA.
c.    Unagami (US 20170111357 Al) discloses an update request used to set the session key.
d.    However, the prior art of record fails to teach or reasonably suggest...
	As to claim 1, "A method for establishing a shared cryptographic key between a first system, and a second system, the method comprising:
...transmitting, from the first system to a trusted assertion management system, a query requesting an indication of whether the first check value is included in a first ledger database maintained by the trusted assertion management system ... generating, in response to receiving the indication that the first check value is included in the first ledger database, a cryptographic key based at least in part on an indication of a long-term secret key of the first system, an indication of an ephemeral secret key of the first system, a time stamp associated with the first system, and information included in the key establishment request message ... generating a key establishment response message, the key 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208. The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lynn Feild can be reached on (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431